COURT OF CHANCERY
                                            OF THE
                                      STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                              LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                           500 N. KING STREET, SUITE 11400
                                                                            WILMINGTON, DELAWARE 19801-3734


                                           September 30, 2022

     Richard E. Berl, Jr., Esquire                          Gary Shockley
     Hudson, Jones, Jaywork & Fisher, LLC                   SBI Number 00139419
     34382 Carpenter’s Way                                  Sussex Correctional Institution
     Suite 3                                                P.O. Box 500
     Lewes, DE 19958                                        Georgetown, DE 19947

                     Re:    Melvin Green v. Gary Shockley,
                            C.A. No. 2018-0782-PWG

      Dear Mr. Berl and Mr. Shockley:

               This above-referenced action concerns the distribution of proceeds from the sale of

      partitioned property and rental income collected from it. On January 31, 2022, Master

      Griffin issued a final report (the “Final Report”) directing the distribution of sales proceeds

      from the properties.1 The petitioner took exceptions to the Final Report. This letter

      resolves the petitioner’s exceptions.

      I.       Factual And Procedural Background

               Although the court has the discretion to conduct independent fact-finding through a

      new hearing, that is only necessary “where exceptions raise a bona fide issue as to

      dispositive credibility determinations.”2 Where a new hearing is not required, “the court


      1
        C.A. No. 2018-0782-PWG, Docket (“Dkt.”) 80 (“Final Rep.”). Unless otherwise
      specified, docket entries throughout this letter refer to those in this case. I also refer to
      relevant transcripts in this case as follows: The transcript of the September 1, 2021 hearing
      (Dkt. 70) is “Trial Tr.”; Green’s trial exhibits (see Dkt. 67) are “Pet’r Tr. Exs.”; and the
      June 29, 2022 oral argument in this matter (Dkt. 96) is “Arg. Tr.”
      2
          DiGiacobbe v. Sestak, 743 A.2d 180, 184 (Del. 1999).
C.A. No. 2018-0782-PWG
September 30, 2022
Page 2 of 22

‘may read the portion of the record relevant to the exception raised and draw its own factual

conclusions’ in evaluating [a] master’s exceptions.”3

         I have reviewed the underlying record and determined that a new hearing is not

required. The petitioner’s exceptions, taken together, challenge the method by which the

Master drew her conclusions and her alleged lack of evidentiary support for those

conclusions. The credibility of the evidence presented to either the Master or me, however,

is not at issue. Although Green has submitted additional evidence in the form of bank

statements,4 Green’s evidence fails to change the outcome of this case as a matter of law,

as I explain below under Legal Analysis. A hearing would not provide me with any

additional information I need to make my determination.

         I therefore address the relevant portions of the record below, specifically, the trial

transcript, the petitioner’s trial exhibits, and relevant Estate administration records “to aid

in my understanding of the matter.”5 Where this decision cites to the Master’s factual

findings in the Final Report, it is because I have reviewed the relevant portion of the record

and agree with her findings.




3
 Houseman v. Sagerman, 2022 WL 1052193, at *1 (Del. Ch. Apr. 8, 2022) (quoting
DiGiacobbe, 743 A.2d at 184).
4
    See Dkt. 86 (“Pet’r Opening Br., Ex. B”).
5
    Houseman, 2022 WL 1052193, at *1.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 3 of 22

          A.     The Parties And The Properties

          Petitioner Melvin Green (“Petitioner”) and Respondent Gary Shockley

(“Respondent”) each held a one-half interest in two pieces of real property, which they

inherited as tenants in common on February 24, 2016, upon the death of Shockley’s mother,

Margaret R. Taylor (“Decedent”).6 One property, 32790 Bi State Boulevard, Laurel,

Delaware, was Decedent’s home (the “House Property”), and the other property, 32715 Bi

State Boulevard, Laurel, Delaware, was a rental property containing six rental units (the

“Apartments Property,” and with the House Property, the “Properties”).7

          The rental units on the Apartments Property comprise five apartments and a

manufactured house.8 Green lived in the House Property with Decedent, and Green

continued to reside there after her death.9 Nationstar Mortgage, LLC (“Nationstar”) held

a mortgage on the House Property.10 Green handled rent collection for the Apartments

Property, which he testified was not always consistent.11 He was also the executor of




6
 See Dkt. 1 (“Pet.”) ¶¶ 1–4; see In re Margaret R. Taylor, Register of Wills Folio No.
11034 (“ROW Folio”), Dkt. 2 at 1–2.
7
    ROW Folio, Dkt. 2 at 1.
8
    See Pet’r Tr. Exs. B, E.
9
    Trial Tr. at 119:8–20.
10
     Pet. ¶ 7.
11
   See Trial Tr. 14:13–20 (describing Section 8 housing subsidies); id. 18:18–24 (describing
one tenant who never paid rent); id. 21:16–22 (describing another tenant who paid rent
irregularly).
C.A. No. 2018-0782-PWG
September 30, 2022
Page 4 of 22

Decedent’s estate (the “Estate”).12 Shockley’s brother and agent, Richard Shockley,13

collected some rental income from the manufactured house.14

            B.     The Partition

            Green filed this partition action on October 29, 2018.15 An initial hearing took place

on January 7, 2019, and the matter was stayed for 30 days for the parties to consider

whether to pursue a partition in kind or a private sale.16 On February 28, 2019, Shockley

filed a response to the petition for partition.17 The Master advised the parties on April 1,

2018, that partition in kind with owelty was not appropriate in this case.18 On April 24,

2019, the Master ordered a partition sale and appointed a trustee (the “Trustee”) to

complete it.19 On April 29, 2019, Shockley filed a motion for a writ of injunction seeking




12
     See ROW Folio, Dkt. 21.
13
   This letter distinguishes the Shockley brothers by referring to Richard Shockley by his
first name. The court means no disrespect.
14
  See Trial Tr. at 78:10–11, 104:6–9, 112:6–17, 114:10–12. At trial, Green asserted that
Richard also collected rent from one of the apartments. See Pet’r Tr., Ex. E. Richard
denied this claim. Trial Tr. at 101:19–21. The Master weighed this conflicting testimony
and determined that Richard collected $5,200.00 in rent from the trailer. Final Rep. at 10
n.46. Shockley has been incarcerated since before Decedent’s death. See Final Rep. at 8
n.39. As such, Richard acted on Shockley’s behalf on various occasions. See Trial Tr. at
71:2–11.
15
     Pet.
16
     See Dkt. 8.
17
     Dkt. 17.
18
     Dkt. 26.
19
     Dkt. 27.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 5 of 22

to have rental monies held in escrow until the partition sale process was completed, which

the Master denied on June 26, 2019.20

           The Properties were subject to a public auction on October 11, 2019.21 The

Apartments Property secured a purchase price of $132,000.00 in a transaction that closed

on November 6, 2019.22 The Trustee made his return of sale on November 8, 2019, and

the Master approved it on November 26, 2019.23 The House Property secured a purchase

price of $10,000.00, but the buyer did not complete the sale.24 The Trustee advised that

marketing the House Property would be futile because Nationstar was foreclosing on the

House Property’s mortgage.25 The Trustee has held $121,781.58 in escrow from the sales

of the Properties.26

           C.    The Distribution Dispute

           Shockley submitted a proposed decree of distribution first on October 24, 2019, and

again on December 20, 2019.27 Shockley requested a setoff against Green’s amount for




20
     Dkt. 29; Dkt. 33.
21
     Dkt. 36 ¶¶ 9, 16.
22
     Id. ¶¶ 16, 18.
23
     See id.; Dkt. 37.
24
  Dkt. 44 at 2. The House Property was sold in a sheriff’s sale on August 17, 2021. See
Nationstar Mortg. LLC d/b/a Mr. Cooper v. Est. of Margaret R. Taylor, C.A. No. S18L-
12-033 CAK (Del. Super.), Dkt. 21.
25
     Id.
26
     Dkt. 69.
27
     Dkt. 35; Dkt. 41.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 6 of 22

Green’s use of the House Property.28 Green filed his proposed decree of distribution on

February 24, 2020.29 He sought 60% of the sale proceeds for himself and 40% for

Shockley, justifying the unequal split based on his services to the Properties.30

          The Master conducted an evidentiary hearing on the issue of distribution on

September 1, 2021,31 and issued the Draft Report on December 8, 2021.32 Green filed

exceptions to the Draft Report on December 13, 2021, followed by an opening brief in

support of these exceptions on December 20, 2021.33 Shockley filed an answering brief on

January 10, 2022.34 Green filed a reply brief on January 11, 2022.35

          D.     The Master’s Final Report

          The Master’s Final Report, filed on January 31, 2022, divided the proceeds equally,

subject to certain “specific contributions and offsets.”36




28
     Dkt. 41 at 6.
29
     Dkt. 45.
30
     Id. at 5.
31
     See Dkt. 68.
32
     Dkt. 71 (“Draft Rep.”).
33
     Dkt. 72; Dkt. 75.
34
     Dkt. 77; Dkt. 78.
35
     Dkt. 79.
36
     Final Rep. at 7.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 7 of 22

           From November 2017 through November 2019,37 Green collected $47,215.50 in

rent from the Apartments Property38 and Richard, as Shockley’s agent, collected $5,200.00

in rent from the trailer at the Apartments Property.39

           In the September 1, 2021 hearing, Shockley argued that the rental income accrued

to both co-tenants beginning at Decedent’s death in February 2016.40 Green countered that

the Estate managed the Apartments Property between her death and the Estate’s closing on

October 9, 2017 (the “Estate Administration Period”), so, in the absence of Shockley’s

objections to the Estate, the Master should not consider rental income from that period in

her partition analysis.41

           The Master sided with Shockley on this issue, accounting for rental income for the

Apartments Property from Decedent’s death in February 2016 onward.42 The Master

determined, as a matter of Delaware law, that Green and Shockley became tenants in

common immediately upon Decedent’s death; thus, the rental income accrued not to the

Estate but to Green and Shockley.43 The Master determined that “Shockley’s failure to



37
     Dkt. 41 at 6.
38
  See Pet’r Tr., Ex. B. Although Shockley claimed that Green underrepresented rents
collected, the Master determined that Shockley did not provide proof that Green collected
any rental income beyond what Green reported at trial. Final Rep. at 9 n.42.
39
     Final Rep. at 10 n.46.
40
     See Trial Tr. 63:9–64:3.
41
     See id. 126:3–19.
42
     Final Rep. at 10–11.
43
     Id.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 8 of 22

object to the Estate’s First and Final Account filed with the Register of Wills [did] not

foreclose looking at rental income that accrued between March of 2016 and October of

2017.”44

          Green testified that the attorney for the Estate, Harold Purnell, handled the rental

income and payments of expenses for the Apartments Property during the Estate

Administration Period.45 Under Delaware law, if an estate collects rents and profits of the

decedent’s real estate, the executor or administrator must account for those rents and profits

as assets of the estate.46 The Estate’s First and Final Account did not list rents and profits

from the Properties.47 Therefore, the Master did not treat those rents and properties as

Estate assets, and she determined that the Estate’s First and Final Account did not put

Shockley on notice to object to the Estate’s accounting of those rents and profits.48

          The parties presented no evidence during the September 1, 2021 hearing concerning

the amount of rent collected during the Estate Administration Period. Shockley asked the

Master to presume that the Apartments Property was fully rented and to assume that the

parties had collected 100% of the rent.49 The Master rejected this approach as inequitable




44
     Id. at 12 (discussing ROW Folio, Dkt. 20 (“Est.’s First and Final Acct.”)).
45
     See Trial Tr. at 13:7–10, 38:11–39:11.
46
     See 12 Del. C. § 1902.
47
     See Est.’s First and Final Acct.
48
     Final Rep. at 12.
49
     Id. at 14.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 9 of 22

because testimony showed periods of partial vacancy and incomplete rent collection.50

Instead, she estimated the amount of rent collected during the Estate Administration Period

using a monthly average of rent collected between November 2017 and November 2019.51

Combining the amount of rent Green collected ($47,215.50) and the amount that Shockley

collected through his agent Richard ($5,200.00), the Master determined that the

Apartments Property generated $52,415.00 during that period.52 This corresponds to an

average monthly revenue of $2,096.62 during the 25 months at issue.53 The Master also

estimated that the Apartments Property generated $41,932.40 in revenue from March 2016

to October 2017, arriving at a total revenue estimate of $94,347.90 for the period of March

2016 to November 2019.54

           Based on the above, the Master concluded that a division of $47,173.95 ($94,347.90

divided by two) was required to each of Green and Shockley less contributions or expenses

paid.55 She determined, however, that Green had realized approximately $87,477.40 of

this revenue while Shockley had realized only $6,900.50.56 Therefore, to ensure both


50
   Id.; see also, e.g., Trial Tr. at 18:18–24 (describing one tenant who never paid rent); id.
at 21:16–22 (describing another tenant who paid rent irregularly); see also id. 39:12–22
(describing that the rents collected during the period of the Estate were “[b]asically, about
the same thing” as the rents collected after the Estate was closed).
51
     Final Rep. at 15.
52
     Id.
53
     Id.
54
     Id. at 14–15.
55
     Id.
56
     Id. at 15.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 10 of 22

parties ultimately received $47,173.95, the Master determined that Shockley must receive

an additional $40,273.45 from the partition proceeds while reducing Green’s share by the

same amount.57 As part of her calculus of a fair split, the Master concluded that Green had

made $7,153.73 in mortgage payments on the House Property, and that Shockley had paid

$200 in property taxes.58 The Master also estimated that Green had incurred $12,876.73

in mortgage and tax expenses for the period of the Estate while Shockley had incurred

$360.00 of the same.59 Green provided proof of $1,906.23 in utility costs and $4,368.09

for repairs to the Apartments Property, and she calculated an estimate based on these

figures to account for those costs during the administration of the Estate.60 In sum, the

Master’s estimate of Green’s repair and utility expenses came to $5,019.40 from March

2016 to October 2017.61

           Therefore, based on an even split subject to the appropriate expense offsets, the

Master decided to distribute the $121,781.58 in sales proceeds as follows: $32,522.56 to

Green, $87,450.52 to Shockley, and $1,808.50 to the Register in Chancery.62 The payment

to the Register in Chancery reflected the fact that the Master had previously granted

Shockley’s in forma pauperis application with the condition that, if the real property was


57
     Id.
58
     Id. at 16–17.
59
     Id. at 17–18.
60
     Id. at 19–21.
61
     Id.
62
     Id. at 23.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 11 of 22

sold, Shockley would pay fees and court costs, which the Register in Chancery calculated

to be $1,808.50.63

         E.     Green Files Exceptions.

         Green filed exceptions to the Final Report on February 2, 2022. 64 He filed an

opening brief in support of his exceptions on February 18, 2022.65 Shockley attempted to

file his answering brief on March 2, 2022, but it was not docketed until May 11, 2022.66

Green filed his reply brief on May 11, 2022.67

         In his exceptions to the Final Report, Green argued two main points: First, that the

Master erred in including the Estate Administration Period in her partition analysis; and

second, that her decision to do so unfairly prejudiced him.68

         Additionally, on June 13, 2022, Shockley moved to bar Green’s unfair prejudice

argument on procedural grounds under Court of Chancery Rule 144(c) and to bar the court

from considering his reply brief under Rule 144(d)(1) (the “Motion to Bar”).69




63
     Id. at 22–23.
64
     Dkt. 81 (“Pet’r Exceptions”).
65
     Dkt. 84 (“Pet’r Opening Br.”).
66
     Dkt. 89 (“Resp’t Answering Br.”).
67
     Dkt. 90 (“Pet’r Reply Br.”).
68
     Pet’r Opening Br. at 6–13.
69
     Dkt. 92 (“Mot. to Bar”).
C.A. No. 2018-0782-PWG
September 30, 2022
Page 12 of 22

         I heard oral argument on the Petitioner’s exceptions and Shockley’s motions on June

29, 2022.70

II.      Legal Analysis

         My analysis proceeds in two parts. First, I address Shockley’s Motion to Bar,

which, in turn, raises two threshold objections: That Rule 144(c) prohibits Green from

taking exception for undue prejudice, and that Green filed his reply brief untimely under

Court of Chancery Rule 144(d)(1). Next, I address the substantive matters that Green raises

in his exceptions to the Final Report.

         A.     Shockley’s Motion to Bar Petitioner’s Arguments Under Rule 144(c)

         Rule 144(c) permits two categories of exceptions, providing that “the only

exceptions that a party may take to a [Master’s] final report are (i) exceptions to the draft

report that were timely filed and disallowed and (ii) exceptions to any differences between

the draft report and the final report.”71 A petitioner may satisfy either category of Rule

144(c) to avoid being barred under Rule 144(c), but need not satisfy both.

         Shockley posits that Green’s unfair-prejudice argument exceeds the scope of Rule

144(c) because he did not raise it in connection with the Draft Report and there was no

difference between the Draft and Final Reports.72 Green responds that his exceptions do,

indeed, strike at a difference between the Draft and Final Reports.



70
     See Dkt. 95.
71
     Ct. Ch. R. 144(c).
72
     Mot. to Bar ¶ 1.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 13 of 22

         There was a difference between the Draft and Final Reports. The Final Report

added Footnote 53, which addressed Green’s exceptions to the Draft Report.73 Footnote

53 of the Final Report did not simply reword what the Draft report had already iterated. It

is a multi-page discussion of issues highly relevant to why the Master rejected Green’s

exceptions to the Draft Report, including the Master’s finding that Green had not collected

any rental income from the Apartments Property on behalf of the Estate.74 Green’s unfair-

prejudice argument speaks to the issue raised throughout his exceptions to the Draft Report

and addressed in Footnote 53. For this reason, Green’s unfair-prejudice exception to the

Final Report satisfied 144(c)(ii).

         Shockley’s Motion to Bar under Rule 144(c) is denied.

         B.     Shockley’s Motion To Bar Petitioner’s Reply Brief Under Rule 144(d)

         Under Court of Chancery Rule 144(d)(1), any reply brief must be filed “within

fifteen days of the answering brief.”75

         Shockley argues that the Petitioner’s reply brief is time-barred because he filed it

on May 11, 2022, 54 days after Shockley filed his answering brief on March 2, 2022.76

Green responds that he filed timely, three hours after Shockley’s answering brief was

docketed.77


73
     See Arg. Tr. 18:5–19:1 (discussing Final Rep. at 12–13 n.53).
74
     Final Rep. at 12–13 n.53.
75
     See Ct. Ch. R. 144(d)(1).
76
     Mot. to Bar ¶ 2.
77
     Arg. Tr. 19:2–19.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 14 of 22

         As previously noted, Shockley’s answering brief did not post to the docket until

May 11, 2022.78 On May 10, 2022, Green’s counsel wrote a letter to the court explaining

that he was waiting for Shockley’s answering brief to post to the docket before filing his

reply brief.79 Counsel filed the reply brief within three hours of the answering brief posting

to the docket.80 It would be inequitable to hold this delay against the Petitioner, who

affirmatively noticed the court to this discrepancy on the docket. Therefore, Petitioner

substantially complied with Rule 144(d)(1).

         Shockley’s Motion to Bar under Rule 144(d) is denied.

         C.     Green’s Motion For Exceptions

         Under Rule 144, the Master’s report is subject to de novo review as to both fact and

law.81 Reviewing the Master’s legal determinations de novo requires me to “review the

evidence anew and consider the competing arguments afresh.”82 This standard does not




78
     See Resp’t Answering Br.
79
     Dkt. 88.
80
     See Resp’t Answering Br.; Pet’r Reply Br.
81
   Ct. Ch. R. 144(a) (a Master’s final report shall include “factual and legal determinations
sufficient to support the Master’s decision and to permit de novo review by the Court”);
see also Rivest v. Hauppauge Digital, Inc., 2022 WL 3973101, at *15–16 (Del. Ch. Sept.
1, 2022) (quoting DiGiacobbe, 743 A.2d at 184 (“In reviewing a report of the Master in
Chancery, this Court employs a de novo standard in reviewing questions of law.”) (Quoting
In re Est. of McNatt, 1999 WL 135240, at *2 (Del. Ch. Feb. 25, 1999))).
82
     Rivest, 2022 WL 3973101, at *16 (discussing Ct. Ch. R. 144).
C.A. No. 2018-0782-PWG
September 30, 2022
Page 15 of 22

require me to ignore the Master’s work; a court may properly “conduct a review de novo

on the record” generated by a Master.83

         Green advances two arguments on exception. First, he argues that the Master erred

by including rental income generated during the Estate Administration Period in her

partition calculus.84 Second, he argues that this decision resulted in unfair prejudice against

him.85

                a.     The Treatment of Rental              Income     From     The    Estate
                       Administration Period

         Green argues that the Master erred by including the Estate Administration Period in

her accounting of rental income for two reasons.86

         Green’s first argument is that Shockley waived exceptions by failing to object to the

Final Account filed with the Register of Wills. He argues that rents collected during the

Estate Administration Period were part of the Estate. Under 12 Del. C. § 2302(d), parties

must file exceptions to estate accounts no later than three months after the Register of Wills

provides a notice of the filing of the account.87 The Final Account for the Estate was filed

on June 30, 2017. Green argues that Shockley must have had notice of the concerning

rents because he had communicated in June 2016 with Purnell about how he anticipated



83
     DiGiacobbe, 743 A.2d at 184.
84
     Pet’r Opening Br. at 6–10.
85
     Id. at 11–13.
86
     See Pet’r Exceptions ¶ 1; Pet’r Opening Br. at 6.
87
     Pet’r Opening Br. at 6 (discussing 12 Del. C. § 2302(d)).
C.A. No. 2018-0782-PWG
September 30, 2022
Page 16 of 22

shared rental income and expenses.88 By failing to challenge the Final Account timely,

Green claims that Shockley forfeited any claim to the rental income collected during the

Estate Administration Period. Green argues, therefore, that the Master should have carved

that period out of her partition analysis.

         Green’s second reason for finding error resembles the first, although he has framed

it slightly differently. By including the Estate Administration Period in her analysis, Green

says, the Master unlawfully “allowed Shockley to collaterally attack prior decisions of the

Register of Wills and of this Court confirming the Account.”89

         Green’s arguments both rest on the notion that rental income collected during the

Estate Administration Period was part of the Estate. That is false. It is true that, under

Delaware law, an estate’s first and final account must distribute the “real estate of the

deceased which shall come into the hands of the executor.”90 A beneficiary of an estate

must file exceptions in writing with the Register of Wills within three months of the filing




88
     Pet’r Opening Br. at 7 (citing Dkt. 29, Ex. 3).
89
     Pet’r Opening Br. at 7.
90
  See 12 Del. C. §§ 1902(a), 2301(a) (describing reporting requirements for executors and
administrators of estates as to a deceased person’s real estate rents and profits); see also
Harman v. Eastburn, 76 A.2d 315, 319 (Del. Ch. 1950) (holding that, when an executor is
in possession of a decedent’s real property, the executor “may collect the rents and use
them as assets of the estate for the payments of debt”).
C.A. No. 2018-0782-PWG
September 30, 2022
Page 17 of 22

of an account.91        Title 12, Section 2302(d) of the Delaware Code provides that

“[e]xceptions not filed within such 3-month period shall not be considered by the Court.”92

           Section 2302(d), however, has no bearing on assets that do not become part of an

estate.93 Here, Green did not include rental income from the Apartments Property in the

Estate’s First and Final Account.94 As a result, the rental income never entered the Estate.

Therefore, neither the Estate administrator nor the Register of Wills ever had the authority

to determine distributions of rental income generated by the Apartments Property. Filing

exceptions to the account, timely or otherwise, would have afforded Shockley no recourse

in claiming his share of the rental income. Therefore, the appropriate—and only—

mechanism for Shockley to recover his rental income is a partition action, not the Estate

accounting.

           Moreover, Shockley’s letter to Purnell does not prove that the rental income was

collected on behalf of the Estate or that Shockley had notice to that effect. In his letter,

Shockley wrote that he intended to assume mortgage payments and taxes and to split with

Green the rental payments accrued from tenants of the Apartments Property.95 In this letter,



91
     12 Del. C. §2302(d).
92
     Id.
93
  See Est. of Simmons, 2016 WL 590373, at *5 (Del. Ch. Feb. 11, 2016) (stating that “the
three month statutory period to challenge an accounting does not bar the respondents’
counterclaim regarding the [assets at issue], because those funds were not estate assets and
should not have been reflected on the Accounting”).
94
     See Est.’s First and Final Acct.
95
     Dkt. 29, Aff. of Pet’r at 3–4.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 18 of 22

he also referred to himself as a co-tenant of the Properties.96 Shockley’s letter does not

reflect notice or an understanding that the rental income from the Properties was collected

as part of the Estate.

           Finally, the Master’s review of the rental income during the Estate Administration

Period did not amount to a collateral attack on the Register of Wills’ handling of the Estate.

“A collateral attack is an attempt to avoid, defeat, evade, or deny the force and effect of a

final order or judgment in an incidental proceeding other than by appeal, writ of error,

certiorari, or motion for new trial.”97 Belated challenges to related instruments—such as

trusts incorporated by reference into a will—are impermissible collateral attacks where the

related instrument is an “inextricable part of” the will.98

           Shockley’s actions in this case do not amount to a collateral attack. As discussed

above, the rental income from the Apartments Property never entered the Estate. The First

and Final Account provided no avenue for resolving the equitable distribution of proceeds

between the tenants in common. Therefore, the Master’s distribution of the rental income

generated at these properties does not “avoid, defeat, evade, or deny the force and effect”

of the Estate accounting.99 The Master was correct to divide these assets.

           Green’s first argument for exceptions is therefore denied.


96
     Id.
97
  In re Vale, 2015 WL 721038, at *4 (Del. Ch. Feb. 19, 2015) (internal quotation marks
omitted).
98
     DiSabatino v. Diferdinando, 2001 WL 812014, at *2 (Del. Ch. July 9, 2001).
99
     In re Vale, 2015 WL 721038, at *4 (internal quotation marks omitted).
C.A. No. 2018-0782-PWG
September 30, 2022
Page 19 of 22

                   b.     Unfair Prejudice

            Green’s next argument is that the Master failed to “require the preparation and filing

of a Pretrial Stipulation and Order.”100 Without a Pretrial Stipulation and Order or any

other form of notice, Green claims that he “had no reason to suspect that his administration

of the Taylor Estate period would be the subject of inquiry, and certainly not as part of a

separate partition action.”101 Armed with such notice, Green claims he would have “added

to his exhibits and presentation the estate bank account statements from the Bank of

Delmarva,” which he attached to his Opening Brief as Exhibit B.102 The only pretrial

submission prior to the September 1, 2021 hearing was the delivery of exhibits and an

identification of witnesses.103

            On exceptions, Green submitted his bank statements, which he claims present a

more accurate picture of the rental income received from the Apartments Property. He

argues that the Apartments Property was “barely in the black” each month104 and that the

rental income during the Estate Administration Period was on average lower than the rental

income between November 2017 and November 2019.105 He contends that the Master’s




100
      Pet’r Opening Br. at 11.
101
      Id.
102
      Id.
103
      See Dkt. 54.
104
      Id. at 12.
105
      Id. at 11–12.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 20 of 22

estimates are “speculative,”106 resulting in a windfall to Shockley and an unfair penalty to

himself.107

          Effectively, Green criticizes the Master for failing to rely on the actual bank

statements and instead conducting an estimate that he says did not reflect actual revenues.

          Although Green frames this as a notice issue, he does not cite any cases to support

his argument that the lack of a pretrial stipulation rendered him ignorant of the issues being

tried. Moreover, he testified at trial that he did not have complete documentation of the

rental records from the Estate Administration Period.108 Even now he has not produced

evidence sufficient to document the full cash flow of the Apartments Property during that

time. Therefore, even assuming arguendo that Green lacked fair notice ahead of the

September 1, 2021 hearing, unfair prejudice could not have resulted because he has since

then been unable to produce evidence that he claims would have saved his case.

          Green’s preferred method of calculating rental income is not a superior accounting

method to that adopted by the Master in any event. At the September 1, 2021 hearing,

Green testified that his rent collection during the Estate Administration Period was

“[b]asically, about the same thing” as what he collected in the following period, on which

the Master based her calculation.109 Further, Green testified that he had not included the



106
      Id. at 12.
107
      Id. at 12–13.
108
      See Trial Tr. 37:17–44:1.
109
      Id. 37:5–7, 39:20.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 21 of 22

rental records from the Estate Administration Period in his trial exhibits because he “didn’t

have” them.110 He testified that he had received IRS 1099 forms for the rental income but

could not find them.111

            Green’s prior testimony couples with argument made during the June 29, 2022

hearing, confirm that the later-produced bank statements do not tell the full picture.

Shockley made compelling arguments that Green’s bank statements did not include all

rental payments received, including cash payments for the trailer and two apartments.112

The bank statements list deposits and payments and include copies of cleared checks, but

they do not detail the cash flow for each unit of the Apartments Property.113 They do not

appear to include any cash deposits into the account or any personal deposits by Green.114

Listed payments are from “Delaware St Hous [sic]” and “DDA Regular Deposit” for

subsidized housing.115

            The bank statements, coupled with Green’s arguments, emphasize the prudence of

the averaging approach taken by the Master. Using the monthly average of documented

monthly rents collected between November 2017 and November 2019 is the most equitable

means of accounting for the missing rent collection records.


110
      Id. 43:24–44:1.
111
      Id. 39:23–40:8.
112
      Arg. Tr. 14:2–10.
113
      See Pet’r Opening Br., Ex. B.
114
      Id.
115
      Id.
C.A. No. 2018-0782-PWG
September 30, 2022
Page 22 of 22

     Accordingly, the Petitioner’s exceptions are denied.

     IT IS SO ORDERED.

                                       Sincerely,

                                       /s/ Kathaleen St. Jude McCormick

                                       Kathaleen St. Jude McCormick
                                       Chancellor